                 Case 21-10883-CTG              Doc 274       Filed 08/25/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           )
In re:                                                     ) Chapter 11
                                                           )
AVADIM HEALTH, INC., et al.,1                              ) Case No. 21-10883 (CTG)
                                                           )
                                    Debtors.               ) (Jointly Administered)
                                                           )

NOTICE OF AGENDA FOR HEARING SCHEDULED FOR AUGUST 27, 2021 AT 3:00
  P.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE CRAIG T.
 GOLDBLATT BANKRUPTCY JUDGE, AT THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE, LOCATED AT 824 NORTH MARKET
 STREET, 3rd FLOOR, COURTROOM NO. 7, WILMINGTON, DELAWARE 19801

             PLEASE TAKE NOTICE: This hearing will be held via Zoom only.
     Any party wishing to appear must register no later than 4:00 p.m. (ET) on Thursday,
                             August 26, 2021 at the link below:

https://debuscourts.zoomgov.com/meeting/register/vJIsc-qsrTssGOetltLBURpVFZ0jwUCFtvQ


CONTESTED MATTER:

1.       Community Health Group, Inc.’s Motion for Relief From the Automatic Stay to Resume
         State Court Proceedings to Liquidate Counterclaims [Filed: 08/10/21] (Docket No. 256).

         Related Documents:

         A.       Objection of the Official Committee of Unsecured Creditors’ to Community
                  Health Group, Inc.’s Motion for Relief from the Automatic Stay to Resume State
                  Court Proceedings to Liquidate Counterclaims [Filed 08/17/21] (Docket No. 261).

         B.       Debtors’ Joinder With Objection of the Official Committee of Unsecured
                  Creditors to Community Health Group, Inc.’s Motion For Relief From The
                  Automatic Stay To Resume State Court Proceedings To Liquidate Counterclaims
                  [Filed 08/17/21] (Docket No. 262).


1
     The Debtors, along with the last four (4) digits of each Debtor’s federal tax identification number are: Avadim
     Health, Inc. (8411); Avadim Health IP, Inc. (7594); Bionome Properties Corp. (6483); Quality Assurance
     Associates, Inc. (5613); and Relion Manufacturing, Inc. (0430). The Debtors’ business address is 81 Thompson
     Street, Asheville, NC 28803.




DOCS_DE:235786.1 05792/002
                Case 21-10883-CTG       Doc 274     Filed 08/25/21   Page 2 of 2




        C.       Community Health Group, Inc.’s Reply in Support of its Motion for Relief from
                 the Automatic Stay to Resume State Court Proceedings to Liquidate
                 Counterclaims [Filed 08/24/21] (Docket No. 268).

        Response Deadline: August 17, 2021 at 4:00 p.m. ET.

        Status: This matter is going forward.



Dated: August 25, 2021                    PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/ Laura Davis Jones
                                          Laura Davis Jones (DE Bar No. 2436)
                                          David M. Bertenthal (CA Bar No. 167624)
                                          Timothy P. Cairns (DE Bar No. 4228)
                                          919 North Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, Delaware 19899 (Courier 19801)
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email: ljones@pszjlaw.com
                                                  dbertenthal@pszjlaw.com
                                                  tcairns@pszjlaw.com

                                          and

                                          CHAPMAN AND CUTLER LLP
                                          Larry G. Halperin
                                          Joon P. Hong
                                          1270 Avenue of the Americas
                                          New York, New York 10020
                                          Telephone: 212-655-6000
                                          Facsimile: 212-697-7210
                                          Email: halperin@chapman.com
                                                 joonhong@chapman.com

                                          Counsel for the Debtors and Debtors in Possession




                                                2
DOCS_DE:235786.1 05792/002
